   Case: 1:19-cv-00145-DAP Doc #: 514 Filed: 01/02/20 1 of 18. PageID #: 12040



                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

DIGITAL MEDIA SOLUTIONS, LLC,                      )
                                                   )
              Plaintiff,                           )       CASE NO. 1:19-CV-00145
                                                   )
       v.                                          )       Judge Dan Aaron Polster
                                                   )
SOUTH UNIVERSITY OF OHIO, LLC, et al.,             )       Magistrate Judge
                                                   )       Thomas M. Parker
              Defendants.                          )


         Memorandum in Support of Illinois and Colorado Attorneys General’s
         Motion to Modify December 5, 2019 Order to Delete Relief Against Them



                                           KWAME RAOUL, Attorney General of Illinois;
                                           PHIL WEISER, Attorney General of Colorado

                                     By:     /s/ Richard S. Huszagh
                                           Richard S. Huszagh
                                           Illinois Assistant Attorney General
                                           100 W. Randolph St., 12th Floor
                                           Chicago, Illinois 60601
                                           rhuszagh@atg.state.il.us
                                           (312) 814-2587


Olivia D. Webster
Colorado Sr. Assistant Attorney General
Consumer Protection Section
Colorado Attorney General’s Office
1300 Broadway
Denver, CO 80203
Libby.Webster@coag.gov
(720) 508-6203
    Case: 1:19-cv-00145-DAP Doc #: 514 Filed: 01/02/20 2 of 18. PageID #: 12041



                                               Introduction

        Illinois Attorney General Kwame Raoul and Colorado Attorney General Phil Weiser (the

“Attorneys General”) respectfully request that the Court delete the reference to them in its December

5, 2019 order. (Dkt. 501.) They are not appearing generally in this case; they do not seek to intervene

in the case; and they are not submitting any claims to be satisfied out of the property of the

defendants in receivership, South University of Ohio, LLC, et al. (the “Debtors”), that is subject to

the Court’s receivership order.1 To the contrary, because the December 5, 2019 order entered relief

against the Attorneys General even though they were never parties to this action, they bring this

motion under Rules 59(e), 60(b)(4), and 60(b)(6) because the Court lacks personal jurisdiction over

them and also lacked subject matter jurisdiction to enter that relief. (For simplicity, that relief against

the Attorneys General is sometimes referred to as the “Bar Order.”) In the alternative, if the Court

does have jurisdiction, the Attorneys General bring this motion because the Bar Order violates the

Eleventh Amendment, the Anti-Injunction Act, and Rule 65 of the Federal Rules of Civil Procedure,

and was unjustified in the circumstances.

        The focus of the Attorneys General’s concern, described below, is loans that were procured

by fraud, in violation of state court consent judgments. Because those loans were assigned to Studio

Enterprise Manager, LLC (“Studio”) before this action was filed, and Studio is not one of the

Debtors, those loans (which Studio later reassigned to Arts Institutes International, LLC (“Arts

Institutes”), which also is not one of the Debtors) are not receivership property. And if Studio or Arts

Institutes (collectively, the “Studio Group”) seek collection on any of those loans, the Attorneys

General have the right, both under the consent judgments and their state anti-fraud laws, to take

action to stop such collections. It appears, however, that Studio specifically sought the Bar Order to


1
         To the extent the Attorneys General must “appear” through their counsel for purposes of filing this
motion, they do so on a special and limited basis to contest the Court’s jurisdiction and, only if it has such
jurisdiction, to object to the Court’s exercise of that jurisdiction to enter relief against them.
   Case: 1:19-cv-00145-DAP Doc #: 514 Filed: 01/02/20 3 of 18. PageID #: 12042



prevent the Attorneys General — even though they are not parties in the case, and the loans are not

receivership property — from taking such action. Studio apparently considered it convenient to have

the Court, without formally adjudicating any claims between it and the Attorneys General, simply

wipe out the Attorneys General’s rights against the Studio Group relating to these loans that are not

receivership property. But this action is not a bankruptcy reorganization, nor is it a proper vehicle

to resolve this potential dispute between the Studio Group and the Attorneys General.

                                        Factual Background

        Based on allegations that it had engaged in pervasive fraud, Education Management Corp.

(“EDMC”), which ran a network of for-profit schools, in 2015 entered into 40 separate consent

judgments (collectively, the “Consent Judgment”) with the Attorneys General of 39 states and the

District of Columbia. (Dkt. 77-3.) The Consent Judgment prohibited EDMC from misrepresenting

its accreditation status. (Id. at ¶¶ 81b.) It also specified that it was binding on EDMC’s successors

and assigns (Dkt. 77-3 at 1-2, ¶¶ 133-134), and provided for a court-approved “Settlement

Administrator” to oversee compliance (id. at ¶¶ 34-55.) (As part of these duties, the Settlement

Administrator has participated in this case but does not represent the Attorneys General; Dkt. 485

at 11 n.5.) In the event of any violation of the Consent Judgment, the Settlement Administrator may

negotiate a “corrective action plan” with EDMC, and if such a plan cannot be reached by agreement,

the Consent Judgment expressly states that the Attorneys General “may take whatever action they

deem necessary, including but not limited to bringing an action to enforce this Consent Judgment

[or] filing a new original action.” (Id. at ¶ 116(a).)

        Pursuant to two transactions in October 2017 and January 2018, Dream Center Education

Holdings (“Dream Center”) took over multiple schools operated by EDMC, including Argosy

University, South University, and the Art Institutes. (Dkt. 132-1 at 1.) On January 20, 2018, two

Dream Center campuses, the Illinois Institute of Art (“IIA”) and the Art Institute Colorado (“AIC”),


                                                   2
   Case: 1:19-cv-00145-DAP Doc #: 514 Filed: 01/02/20 4 of 18. PageID #: 12043



lost their accreditation. (Dkt. 323-1 at ¶¶ 2-3.) Until June 2018, however, Dream Center, in violation

of the Consent Judgment, misrepresented on its websites, on student enrollment agreements, and in

student catalogs that the schools were still accredited. (Id. at 5 & Ex. A; Dkt. 77-3, ¶ 81 (b); 323-1

at ¶¶ 7-9.) During this time, many Dream Center students, including students at IIA and AIC, took

out loans originated by Dream Center and institutions it controlled to pay tuition and other

education-related expenses (the “Student Loans”). (Dkt. 449, ¶ 32.)

       On January 7, 2019, Dream Center assigned the Student Loans to Studio. (Id., ¶ 1.) At the

same time, Dream Center transferred certain Art Institute campuses, including IIA and AIC, to the

Education Principle Foundation, the parent of the Arts Institutes. (Id.) As a result of this transfer,

Arts Institutes became bound by the Consent Judgment, which it has acknowledged. (Dkt. 773-1 at

1-2, ¶¶ 133-34.) Some time later, Studio assigned the Student Loans to Art Institutes. (Id.)

       After Dream Center made these assignments, Digital Media Solutions, LLC (“Digital

Media”) filed this action under the Court’s diversity jurisdiction seeking recovery of amounts

allegedly due pursuant to its contracts with the Debtors. (Dkt. 1.) Digital Media simultaneously

requested appointment of a receiver, which the Court granted on the same day, giving the receiver

authority over the Debtors’ property and operations. (Dkt. 8 at 3-4, ¶¶ 1-2.) Because the Student

Loans were assigned to the Studio Group before this action was filed, they were never receivership

property or subject to the Receiver’s administration.

       Although the Attorneys General are not parties to this case, on December 5, 2019 the Court,

at Studio’s request (not the Receiver’s), entered the Bar Order, which extinguishes their rights vis-à-

vis the Studio Group relating to the Student Loans. (Dkt. 510, ¶ 19.) It provides that students who

sign a broad release within 30 days after it is mailed to them will have collections stopped on their

Student Loans and will receive refunds of their post-receivership payments to Arts Institutes on those

loans. (Dkt. 466 at 4, ¶ (b)(a); Dkt. 501, ¶¶ 15-18.) It does not provide for similar refunds of post-


                                                  3
    Case: 1:19-cv-00145-DAP Doc #: 514 Filed: 01/02/20 5 of 18. PageID #: 12044



receivership payments to Studio on the Student Loans before Studio assigned them to Arts Institutes.

(Such post-receivership payments are collectively referred to as the “Loan Payments.”) The Bar

Order further provides: “None of . . . the Attorneys General . . . shall commence any Claims or in

any manner seek relief against any of the Released Parties [which include the Studio Group] through

any suit or proceeding based on any EDMC Consent Judgment Obligations.” (Dkt. 501, ¶ 19.) That

term is defined in Exhibit 2 to the Bar Order to include “the DCEH Misrepresentations, HLC Student

Refunds or the DCEH Corrective Action Plan,” but those terms are not defined in the Bar Order or

that Exhibit. Id., Ex. 2. The Bar Order also provides: “Notwithstanding anything else contained in

this Bar Order, nothing herein shall be construed to interpret or modify any rights or obligations

under the Consent Judgment . . . .” Id. at 21.

        As a practical matter, based on the Attorneys General’s experience, many students who took

out Student Loans or made Loan Payments will not submit releases as provided under the Bar Order.

And if the Studio Group then pursues collection of the Student Loans or fails to refund the Loan

Payments, the question will arise whether paragraph 19 of the Bar Order prevents the Attorneys

General from acting to vindicate their States’ anti-fraud laws and protect their residents, or whether

the proviso in paragraph 21, leaving unaffected the “rights and obligations” in the Consent Judgment,

preserves that ability. The Court should eliminate that issue by vacating the Bar Order.2

                                                Argument

        Introduction. The Bar Order stretches this receivership beyond permissible bounds. It exceeds

the Court’s jurisdiction and authority to collect and distribute the Debtors’ property among claimants

to that property. Instead, without following any of the well-established features of a traditional

adjudication of disputed claims (e.g., the formal addition of parties, the filing of pleadings, and the


2
        To the extent that the Bar Order, in light of the proviso in paragraph 21, is properly interpreted not
to prevent the Attorneys General from doing anything they are otherwise legally authorized to do, the Bar
Order effectively does nothing, and there is no justification for its reference to the Attorneys General.

                                                      4
    Case: 1:19-cv-00145-DAP Doc #: 514 Filed: 01/02/20 6 of 18. PageID #: 12045



presentation of evidence relevant to the parties’ claims and defenses), the Bar Order purports to

permanently extinguish the rights of non-parties against non-Debtors that do not involve receivership

property, or even any claims against the Debtors or the Receiver. And it does so strictly to benefit

the Studio Group. Even more troubling, the Bar Order extinguishes Studio Group obligations — by

what amounts to a discharge binding the entire world, including the Attorneys General — as part of

a “settlement” in which Studio gets a release without paying anything for it; no one represented the

Attorneys General (or the affected students), who were not notified or given any opportunity to

obtain relevant information and negotiate; and the Studio Group has not shown that such

extraordinary relief is necessary to accomplish the actual purposes of the receivership (e.g.,

collecting and distributing the Debtors’ property among their creditors).

        A settlement, even one approved by a federal court, “may not dispose of the claims of a third

party . . . without that party’s agreement.” Local No. 93, Int’l Ass’n of Firefighters v. City of

Cleveland, 478 U.S. 501, 529 (1986); see also City of Warren v. City of Detroit, 495 F.3d 282, 287

(6th Cir. 2007). Yet that is precisely what the Bar Order does to the Attorneys General without their

consent, or even their participation. Thus, for no valid justification related to the purposes of the

receivership, the Bar Order tramples on the rights of the Attorneys General and affected students

alike, without any participation by them or representation of their interests. The law does not support

such unusual and fundamentally unfair relief. The solution is not to require the Attorneys General

to join this case, which the Court cannot do, Martin v. Wilks, 490 U.S. 755, 763-65 (1989), but to

rescind the relief against them in the Bar Order.3



3
         The same concerns do not apply to provisions of the Bar Order that do not involve the Student Loans,
including, in particular, the provisions concerning employee and healthcare benefits that the Receiver was
responsible to pay, but did not pay, following his appointment until April 2019, as Dream Center staff
became employees of South University and Art Institutes. Dkt. 449, ¶¶ 13, 15. The affected employees,
unlike the Attorneys General, are claimants against the Debtors, and their benefit claims, which concern the
Debtors’ own liabilities and operations during the course of this case, lie at the heart of the receivership.

                                                     5
    Case: 1:19-cv-00145-DAP Doc #: 514 Filed: 01/02/20 7 of 18. PageID #: 12046



        Personal Jurisdiction. As a threshold matter, the Court lacks personal jurisdiction over the

Attorneys General, who are not parties in the case and have no obligation to join it. See Wilks, 490

U.S. at 763-65. They did not assert any claim against Debtors or their property, no party has filed a

claim against them, and they were never served with process. Despite this, the Bar Order purports

to permanently enjoin the Attorneys General from asserting claims against the Studio Group. But

the Attorneys General cannot be bound by this relief. See Zenith Radio Corp. v. Hazeltine Research,

Inc., 395 U.S. 100, 110 (1969) (“It is elementary that one is not bound by a judgment in personam

resulting from litigation in which he is not designated as a party or to which he has not been made

a party by service of process.”)

        If the Attorneys General had a lien or similar claim against any property of the Debtors

located in Illinois or Colorado, the Receiver, pursuant to the Court’s in rem jurisdiction over the

Debtors’ property, could obtain service on them to adjudicate their rights. See 28 U.S.C. § 1692. But

that situation is not present here. Moreover, to the extent that personal jurisdiction requirements

differ in an in rem proceeding, see Shaffer v. Heitner, 433 U.S. 186, 207 (1977), they have no

application to the Bar Order, which does not protect the Debtor’s property in receivership, or even

enjoin the Attorneys General from pursuing in personam claims against the Debtors, but instead

effectively adjudicates in personam rights and claims by the Attorneys General against the Studio

Group, which is not in receivership. And without personal jurisdiction over the Attorneys General,

the Court cannot grant relief against them. Gilchrist v. Gen. Elec. Capital Corp., 262 F.3d 295, 301

(4th Cir. 2001); see also S.E.C. v. Ross, 504 F.3d 1130, 1138-41, 1145-47 (9th Cir. 2007); see

generally Zenith Radio, 395 U.S. at 110.4


4
        It is true that a receivership order prevents persons with mere “notice” of the order from interfering
with the receiver’s possession of the debtor’s property; but the rationale for that rule is that the receivership
court has exclusive in rem jurisdiction over that property. Wash. v. Wash. State Comm’l Passenger Fishing
Vessel Ass’n, 443 U.S. 658, 692 n.32 (1979); Clark on Receivers, §§ 625.1(b), 625.2 (3d ed. 1992); see also
Riehle v. Margolies, 279 U.S. 218, 223 (1929); Kline v. Burke Constr. Co., 260 U.S. 226, 229, 234-35

                                                       6
    Case: 1:19-cv-00145-DAP Doc #: 514 Filed: 01/02/20 8 of 18. PageID #: 12047



        Subject Matter Jurisdiction. The Court also lacked subject matter jurisdiction to enter the Bar

Order, which is not included in, or properly ancillary to, matters within its jurisdiction: Digital

Media’s claim against the Debtors, and the Court’s in rem jurisdiction over the Debtors’ property.

This is not a bankruptcy action, in which the court has statutory subject matter jurisdiction over

matters “related to” the case. 28 U.S.C. § 1334(b). Pursuant to the Court’s receivership order, it has

exclusive in rem jurisdiction over all of the Debtors’ property — “complete jurisdiction and control

of all such property with the right to take possession thereof,” 28 U.S.C. § 754 — which is deemed

to be “in custodia legis.” Commonwealth Tr. Co. of Pittsburgh v. Bradford, 297 U.S. 613, 619

(1936); Converse v. Highway Const. Co. of Ohio, 107 F.2d 127, 129-30 (6th Cir. 1939).5 But that

in rem jurisdiction did not give the Court exclusive jurisdiction to adjudicate in personam claims

against the Debtors (i.e., claims that do not seek judicial relief against their property). Riehle, 279

U.S. at 223; Calhoun v. Lanaux, 127 U.S. 634, 639-40 (1888); Brown v. Duffin, 13 F.2d 708, 709-10

(6th Cir. 1926); Fox Theatres, 69 F.2d at 61; see also Morris, 329 U.S. at 549 (“the notion that such

control over the proof of claims is necessary for the protection of the exclusive jurisdiction of the

court over the property is a mistaken one”); cf. In re Jimmy John’s Overtime Litig., 877 F.3d 756,

764 (7th Cir. 2017) (“[w]e have never viewed parallel in personam actions as interfering with the

jurisdiction of either court.”) (citations and internal quotation marks omitted). Even more obviously,

it did not give the Court jurisdiction over in personam claims against persons other than the Debtors,

including the Studio Group. See SEC v. Stanford Int’l Bank, Ltd., 927 F.3d 830, 841-43 (5th Cir.



(1922); Chicago Title & Tr. Co. v. Fox Theatres Corp., 69 F.2d 60, 61-62 (2d Cir. 1934). That rationale,
grounded in the court’s in rem jurisdiction, cannot logically extend in personam claims against non-
receivership property or entities, which is what the Bar Order purports to do here.
5
        See also Fischer v. Am. United Life Ins. Co., 314 U.S. 549, 553-54 (1942); United States v. Bank of
New York, 296 U.S. 463, 475-76 (1936); Penn Gen. Cas. Co. v. Commonwealth of Penn. ex rel. Schnader,
294 U.S. 189, 195-96 (1935); Ex parte Tyler, 149 U.S. 164, 182-84 (1893); Roof v. Conway, 133 F.2d 819,
823 (6th Cir. 1943); Wright & Miller, Fed. Prac. & Proc. § 2985 (3d ed.) (“Wright & Miller”) (“the
appointment of a receiver is in the nature of a proceeding in rem”).

                                                    7
    Case: 1:19-cv-00145-DAP Doc #: 514 Filed: 01/02/20 9 of 18. PageID #: 12048



2019); Rishmague v. Winter, 2014 WL 11633690, *2 (N.D. Tex. 2014), aff’d, 616, F. App’x 138

(5th Cir. 2015); Cobalt Multifamily Investors I, LLC v. Shapiro, 2013 WL 5418588, *1-2 (S.D.N.Y.

2013). That is the situation here, however, where the Attorneys General are not parties to the case,

and their claims against the Studio Group that the Bar Order purports to extinguish are not claims

against the Debtors’ property (because the Studio Group acquired the Student Loans before this

action was filed), or even against the Debtors.6

        The Bar Order also is not within the Court’s ancillary jurisdiction over proceedings related

to the exercise of its in rem jurisdiction over the Debtors’ property, such as to prohibit interference

with the Receiver’s possession of that property. See Wabash R.R. Co. v. Adelbert Coll., 208 U.S. 38,

54 (1908) (holding that receivership court has exclusive jurisdiction of debtor’s property, as well as

“ancillary . . . jurisdiction to hear and determine all questions respecting the title, the possession, or

the control of the property”); Robb Evans & Assocs., LLC v. Holibaugh, 609 F.3d 359, 362 (4th Cir.

2010); Wright & Miller, § 3523.2. Such ancillary jurisdiction does not extend so far that it permits

the Court to adjudicate the rights of non-parties, such as the Attorneys General, by permanently

prohibiting them from pursuing claims against persons other than the Debtors that seek no relief

against the Debtors’ property. SEC v. Stanford, 927 F.3d at 841, 843; Rishmague, 2014 WL

11633690, *2; see also Fox Theatres, 69 F.2d at 61-62; cf. Jimmy John’s, 877 F.3d at 764 (reversing


6
         Some courts, relying by analogy on a “district court’s power to enter a blanket stay,” have deemed
the scope of a receivership court’s jurisdiction to permit staying in personam claims against the receivership
entity (not its property) on the theory that the defense of such claims, as opposed to the relief they seek, may
deplete receivership assets. SEC v. Universal Fin., 760 F.2d 1034, 1038 (9th Cir. 1985); see also Liberte
Capital Grp., LLC v. Capwill, 462 F.3d 543, 551 (6th Cir. 2006). That understanding of the court’s
jurisdiction, however, conflicts with longstanding precedent. See Morris, 329 U.S. at 549; Riehle, 279 U.S.
at 223; Kline, 260 U.S. at 229-35 (“a controversy is not a thing, and a controversy over a mere question of
personal liability does not involve the possession or control of a thing”; “the pendency in a federal court of
an action in personam [is] neither ground for abating a subsequent action in a state court nor for the issuance
of an injunction against its prosecution”); Fox Theatres, 69 F.2d at 61; Clark on Receivers, § 625.2 (“It is
rather apparent . . . that an injunction cannot . . . have the effect of closing other courts to ordinary actions
in personam against the defendant.”), § 646. In any event, it does not support permanently enjoining non-
party claims against non-receivership entities.

                                                       8
  Case: 1:19-cv-00145-DAP Doc #: 514 Filed: 01/02/20 10 of 18. PageID #: 12049



anti-suit injunction against non-parties that did not involve litigation directed to the same property).

        Eleventh Amendment. Even if the Court had jurisdiction to enter the Bar Order, it violates

the Eleventh Amendment because it enjoins, and controls, the discretionary actions of state officers.

See Ex parte Young, 209 U.S. 123, 158 (1908). Under Ex parte Young, an exception to such

immunity exists for court orders against state officials in their official capacity that prospectively

enjoin an ongoing violation of federal law. See Verizon Md. Inc. v. Public Serv. Comm’n of Md., 535

U.S. 635, 645 (2002). But that exception has no application here because the Bar Order does not

enjoin such a violation. To the contrary, any substantive dispute between the Attorneys General and

the Studio Group (like the rights embodied in the Consent Judgment) involves state law, not federal

law, and under the Eleventh Amendment a federal court may not enforce state law against a State.

See Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 106, 120-21 (1984).

        Anti-Injunction Act. The Bar Order also violates the Anti-Injunction Act, 28 U.S.C. § 2283,

which prohibits a federal court from staying state court proceedings, “except as expressly authorized

by Act of Congress, or where necessary in aid of its jurisdiction, or to protect or effectuate its

judgments.” See Atl. Coast Line R.R. Co. v. Bhd. of Locomotive Engineers, 398 U.S. 281, 294-96

(1970). That Act applies because the Bar Order interferes with the Attorneys General’s enforcement

of the Consent Judgment. See Hill v. Martin, 296 U.S. 393, 403 (1935) (Anti-Injunction Act applies

“to any proceeding supplemental or ancillary taken with a view to making the suit or judgment

effective”). If, for students who do not return releases as provided in the Bar Order, the Studio Group

pursues collection of the Student Loans or fails to refund the Loan Payments, the Consent Judgment

expressly permits the Attorneys General to take action against the Studio Group to redress these

actions. (Dkt. 77-3, ¶ 116.) Thus, to the extent that the Bar Order purports to enjoin such redress and

enforcement of the Consent Judgment, it violates the Anti-Injunction Act. (See above at 4 & n.2.)

        None of the Anti-Injunction Act’s exceptions applies to the Bar Order. No Act of Congress


                                                   9
  Case: 1:19-cv-00145-DAP Doc #: 514 Filed: 01/02/20 11 of 18. PageID #: 12050



expressly authorizes the Bar Order. The Bar Order also was not “necessary in aid of [the Court’s]

jurisdiction.” That exception is generally limited to preventing state court interference with a federal

court’s in rem jurisdiction, and does not justify enjoining in personam claims in state court. Kline,

260 U.S. at 228-32; Wyly v. Weiss, 697 F.3d 131, 137-38 (2d Cir. 2012); Winkler v. Eli Lilly & Co.,

101 F.3d 1196, 1202 (7th Cir. 1996); Fox Theatres, 69 F.2d at 61-62; see also Atl. Coast Line R.R.

Co., 398 U.S. at 294-96; In re Life Inv’rs Ins. Co. of Am., 589 F.3d 319, 330-32 (6th Cir. 2009);

Jimmy John’s, 877 F.3d at 764. In receivership cases, that exception authorizes the court to prevent

interference with the insolvent debtor’s property. (See above at 6-8 & nn.4-6.) But it does not permit

a court to go beyond such matters and grant any relief that might be deemed convenient to the

litigants, including avoiding concurrent in personam jurisdiction in state and federal courts. Atl.

Coast Line R.R. Co., 398 U.S. at 295-96; Jimmy John’s, 877 F.3d at 764-65; Fox Theatres, 69 F.2d

at 61-62. Finally, the Bar Order does not protect or effectuate a prior judgment. See Chick Kam

Choo v. Exxon Corp., 486 U.S. 140, 147 (1988). To the contrary, in substance it is a judgment

against the Attorneys General (albeit a judgment not based on any actual claim in the case).

        Fed. R. Civ. P. 65(d)(1). The Bar Order also violates Rule 65(d)(1), which specifies that an

injunction must “(A) state the reasons why it issued; (B) state its terms specifically; and (C) describe

in reasonable detail — and not by referring to the complaint or other document — the act or acts

restrained or required.” The Bar Order satisfies none of these requirements.

        The Bar Order also lacks sufficient findings about why it issued, and no such finding could

validly be made in these circumstances. Entry of an injunction is subject to well-known

requirements, including an enforceable right and the absence of an adequate remedy at law, Jimmy

John’s, 877 F.3d at 769; cf. In re Cont’l Airlines, 203 F.3d 203, 214 (3d Cir. 2000) (addressing

inadequacy of findings for bar order in bankruptcy case), which are not satisfied here. Significantly,

the Bar Order did not just temporarily stay or enjoin separate actions by the Attorneys General


                                                  10
    Case: 1:19-cv-00145-DAP Doc #: 514 Filed: 01/02/20 12 of 18. PageID #: 12051



against the Studio Group; it purports to permanently enjoin such actions, and thus effectively

adjudicates, and extinguishes, the Attorneys General’s rights that could be asserted in such actions.

See SEC v. Stanford, 927 F.3d at 848. But the Studio Group has made no showing that the Attorneys

General lack such rights as a matter of law or that the Studio Group’s normal remedy — defending

such actions if the Attorneys General bring them — is inadequate. In addition, the Bar Order’s

seeming internal inconsistencies — prohibiting the Attorneys General from enforcing state laws

relating to the fraudulently induced Student Loans and Loan Payments, while at the same time

providing that it does not modify any “rights or obligations” in the Consent Judgment — forces the

Attorneys General to guess, at their peril, what the Court actually intended and ordered. Finally, the

Bar Order uses terms that are defined only in other documents. (See above at 4.)

        Fed. R. Civ. P. 65(d)(2). The Bar Order further violates Rule 65(d)(2), which limits the

persons who may be bound by an injunction, because the Attorneys General whom it purports to

enjoin were not “parties” to the case, their agents, or “in active concert or participation with” them.

See Zenith Radio, 395 U.S. at 112.7 Indeed, the notion that the Court, at Studio’s behest, could

permanently enjoin the Attorneys General from pursuing their rights in any court, and do so without

giving them any opportunity to be heard in this case, offends the most fundamental principles of

procedural fairness. See id.; Alemite Mfg., 42 F.2d at 832-33.

        Non-Consensual Third-Party Release. Finally, the Bar Order should be rescinded because it

does not satisfy the conditions for granting the unusual and extraordinary relief of releasing claims

by persons who have not consented to releasing them. As noted, persons generally are not bound by



7
         See also Chase Nat’l Bank v. City of Norwalk, Ohio, 291 U.S. 431, 436-37 (1934); Sutton v. U.S.
Small Bus. Admin., 92 F. App’x 112, 124 (6th Cir. 2003); Alemite Mfg. Corp. v. Staff, 42 F.2d 832, 832-33
(2d Cir. 1930) (“[A] court of equity . . . cannot lawfully enjoin the world at large, no matter how broadly it
words its decree. . . . [I]ts jurisdiction is limited to those over whom it gets personal service, and who
therefore can have their day in court.”); see generally Herrlein v. Kanakis, 526 F.2d 252, 253-55 (7th Cir.
1975); Wright & Miller § 2956.

                                                     11
  Case: 1:19-cv-00145-DAP Doc #: 514 Filed: 01/02/20 13 of 18. PageID #: 12052



litigation to which they have not been made parties. See Zenith Radio, 395 U.S. at 110; see also

Wilks, 490 U.S. at 761-62 (“A judgment or decree among parties to a lawsuit resolves issues as

among them, but it does not conclude the rights of strangers to those proceedings.”). This principle

applies even when parties to a case agree among themselves to affect the rights of non-parties. Local

No. 93, 478 U.S. at 529 (“Of course, parties who choose to resolve litigation through settlement may

not dispose of the claims of a third party . . . without that party’s agreement.”); see also Lawyer v.

Dep’t of Justice, 521 U.S. 567, 579 (1997); City of Warren, 495 F.3d at 287; Davis v. Blige, 505 F.3d

90, 102-03 (2d Cir. 2007). And that principle does not somehow disappear in a receivership case.

See SEC v. Stanford, 927 F.3d at 840-42; see also Herrlein, 526 F.2d at 253-54; cf. In re SportStuff,

Inc., 430 B.R. 170, 177-78 & n.15 (B.A.P. 8th Cir. 2010) (bankruptcy court in Chapter 7 case lacks

jurisdiction to extinguish claims against non-debtor that do not involve debtor’s assets). Although

courts have approved temporary stays of non-party claims against a debtor in receivership, see SEC

v. Wencke, 742 F.2d 1230, 1231 (9th Cir. 1984); see also Liberte Capital Grp., 462 F.3d at 551-53

(upholding receivership court stay of suits by parties against non-debtors who were also parties), they

cannot by judicial fiat — i.e., without an actual adjudication of the merits of the claims —

permanently extinguish substantive claims by non-parties against non-debtors that do not involve

the debtor’s assets, see Wencke, 742 F.2d at 1231; SEC v. Stanford, 927 F.3d at 841, 843;

Rishmague, 2014 WL 11633690, *2 & n.3.

       Applying these principles, the Fifth Circuit, in SEC v. Stanford, held that the district court

erred by entering a bar order that prohibited non-parties from pursuing claims against non-

receivership entities that “extend[ed] beyond receivership assets.” 927 F.3d at 843. Noting that the

purpose of a receivership is to marshal, administer, and ultimately distribute the debtor’s assets

among competing claimants, the court ruled that one limitation on a receivership court’s authority,

“arising from [its] in rem jurisdiction, is that the court may not exercise unbridled authority over


                                                  12
    Case: 1:19-cv-00145-DAP Doc #: 514 Filed: 01/02/20 14 of 18. PageID #: 12053



assets belonging to third parties to which the receivership estate has no claim.” Id. at 840-41. Citing

the Supreme Court’s decisions in Local No. 93 and Wilks, the court held: “The prohibition on

enjoining unrelated, third-party claims without the third parties’ consent . . . is a maxim of law not

abrogated by the district court’s equitable power to fashion ancillary relief measures.” Id. at 842.

Rejecting the appellants’ reliance on cases upholding interim measures to “protect the estate,” id.

at 843 (emphasis in original), the court ruled that these cases “do not support that a district court’s

in rem jurisdiction over the estate may serve as a basis to permanently bar and extinguish

independent, non-derivative third-party claims that do not affect the res of the receivership estate,”

id. (emphasis added).8 9

        Those principles apply directly here. The Bar Order permanently extinguishes the Attorneys

General’s rights against non-receivership entities that do not involve receivership assets. The Debtors

have no legal or economic interest in the Student Loans, which they assigned to the Studio Group

before this action was filed, or in the Loan Payments received by the Studio Group after the action

was filed. Thus, the Bar Order is merely a device to give the Studio Group a global release, good



8
        In reaching this conclusion, SEC v. Stanford distinguished SEC v. DeYoung, 850 F.3d 1172 (10th
Cir. 2017), which approved a third-party release against intervening parties. DeYoung, the court explained,
was “a narrow and deliberately fact-specific opinion” in which the contested order “simply channeled
redundant claims into the receivership while preventing diminution of receivership assets.” 927 F.3d at 843-
44. That unique situation existed, Stanford held, because those claims “precisely mirrored claims that had
been asserted and settled by the receiver,” and the bar order “averted a duplicative lawsuit whereby the
[released] bank could have asserted its contract right to indemnity from the receivership assets.” Id. It is
relevant, too, that the bar order in DeYoung was entered against parties that intervened, and the court never
addressed whether, absent that intervention, it would have jurisdiction to enter the relief against them.
9
         In a more recent decision, a divided panel of the Fifth Circuit reached a result in tension with SEC
v. Stanford. In Zacarias v. Stanford Int’l Bank, Ltd., No. 17-11073, 2019 WL 6907376, *8 (5th Cir. Dec.
19, 2019), the court affirmed a receivership order barring claims by non-consenting parties against non-
debtor banks. In doing so, it distinguished SEC v. Stanford on the basis that the banks participated in the
receivership entity’s fraud, and the barred claims against it “were derivative of and dependent on the
receiver’s claims, and their suits directly affect the receiver’s assets.” In dissent, Judge Willett stated that
despite the settlement’s “practical value,” the court lacked jurisdiction or power to impose it, in lieu of
adjudicating the barred claims, because they were not “‘substantially identical’ to the receiver’s claims.”
Id. at *15 (quoting SEC v. Stanford, 927 F.3d at 835-36).

                                                      13
     Case: 1:19-cv-00145-DAP Doc #: 514 Filed: 01/02/20 15 of 18. PageID #: 12054



against the world at large, without its having to “endur[e] the rigors of bankruptcy,” In re

Combustion Eng’g, Inc., 391 F.3d 190, 237 (3d Cir. 2004); see also SEC v. Am. Bd. of Trade, Inc.,

830 F.2d 431, 437 (2d Cir. 1987) (noting “the wisdom of not using a receivership as a substitute for

bankruptcy”); FirstEnergy, 606 B.R. at 742 (“nondebtors should not be able simply to buy their own

release or quasi-discharge without themselves being bankruptcy debtors”).10

         Because the Attorneys General have not filed any claim in this case against Debtors or their

property, and no one filed a claim against the Attorneys General, there is no claim by or against the

Attorneys General for the Court to adjudicate by traditional means — namely, identifying the

pertinent legal principles and applying them to the relevant facts. See Zenith Radio, 395 U.S. at 110;

Herrlein, 526 F.2d at 254-55; Alemite Mfg., 42 F.2d at 832-33. And if the Court cannot adjudicate

such a claim directly, it should be highly suspect of the Studio Group’s suggestion that the Court can

achieve the same result indirectly, bypassing those means entirely, by invoking its “equity

jurisdiction.” That is especially true where the vehicle used to dispose of the Attorneys General’s

rights is a supposed “settlement” of claims the Court cannot actually adjudicate. See Local No. 93,

478 U.S. at 529; City of Warren, 495 F.3d at 287. That concern is particularly acute here because the

Bar Order enters relief against non-parties, who are unrepresented, and therefore had no ability to

seek a more advantageous resolution of their claims. See Hansberry v. Lee, 311 U.S. 32, 40-45

(1940); see also Taylor v. Sturgell, 553 U.S. 880 (2008) (holding that privity, to bind non-parties,

is not established by participation in case of persons with similar interests); cf. Jimmy John’s, 877


10
        The Bar Order would not be proper even in a Chapter 11 bankruptcy reorganization proceeding,
despite a bankruptcy court’s statutory jurisdiction over all proceedings “relating to” the bankruptcy case,
28 U.S.C. § 1334(b). Several courts have held that a bankruptcy court may not grant third-party releases in
any circumstances. See, e.g., Matter of Zale Corp., 62 F.3d 746, 756–61 (5th Cir. 1995); see generally In re
Airadigm Commc’ns, Inc., 519 F.3d 640, 655-57 (7th Cir. 2008) (surveying cases). And courts that have
allowed them, including the Sixth Circuit, have emphasized that they are proper only upon strict compliance
with multiple criteria (which the Studio Group could not possibly satisfy here), Class Five Nevada Claimants
v. Dow Corning Corp., 280 F.3d 648, 658 (6th Cir. 2002), and are reserved for “rare,” “extraordinary,” and
“unusual” situations, In re Firstenergy Solutions Corp., 606 B.R. 720, 734-39 (Bankr. N.D. Ohio 2019).

                                                    14
     Case: 1:19-cv-00145-DAP Doc #: 514 Filed: 01/02/20 16 of 18. PageID #: 12055



F.3d at 764-66 (holding that anti-suit injunction generally cannot apply against non-parties).11

         Finally, before disposing of a person’s rights, a court may not proceed in a peremptory

fashion, but must give affected persons an adequate opportunity to be heard, and must carefully

consider all relevant considerations. See, e.g., Cont’l Airlines, 203 F.3d at 214; Adkins v. Nestlé

Purina PetCare Co., 779 F.3d 481, 483 (7th Cir. 2015). But the Court did not do that here. It

entered the Bar Order without giving notice to, or receiving input from, the Attorneys General. The

results of that inadequate process are readily apparent. Among other things, the Court accepted at

face value, without any investigation or substantiation, the Studio Group’s assertion that Arts

Institutes received only $64,475.94 in Loan Payments (Dkt. 449 at 15), although the real amount may

be significantly higher. In addition, the Bar Order releases Studio from any liability for the Loan

Payments it received before it reassigned the loans to Arts Institutes, but does not require Studio to

account for, or refund, any of those payments. That feature of the Bar Order merely highlights how

it was obtained in a completely one-sided manner, with the Studio Group apparently assuming that

it could get the relief the Bar Order provides, including global releases, without any meaningful

disclosure of information, negotiation, participation, representation of, or even notice to, persons

whose rights it extinguished. The Court should take this opportunity to cure these defects by simply

rescinding the Bar Order.

                                               Conclusion

         For the foregoing reasons, the Attorneys General respectfully request the Court to delete any

reference to them in the Bar Order, including, in particular, in paragraph 19.




11
       The Attorneys General reiterate that they do not wish to intervene or participate in the case, but if
the Court has jurisdiction, it must give them an opportunity to be heard before entering relief against them.

                                                     15
  Case: 1:19-cv-00145-DAP Doc #: 514 Filed: 01/02/20 17 of 18. PageID #: 12056



                                           Respectfully submitted,


                                           KWAME RAOUL, Attorney General of Illinois;
                                           PHIL WEISER, Attorney General of Colorado

                                     By:     /s/ Richard S. Huszagh
                                           Richard S. Huszagh
                                           Illinois Assistant Attorney General
                                           100 W. Randolph St., 12th Floor
                                           Chicago, Illinois 60601
                                           rhuszagh@atg.state.il.us
                                           (312) 814-2587


Olivia D. Webster
Colorado Sr. Assistant Attorney General
Consumer Protection Section
Colorado Attorney General’s Office
1300 Broadway
Denver, CO 80203
Libby.Webster@coag.gov
(720) 508-6203




                                             16
  Case: 1:19-cv-00145-DAP Doc #: 514 Filed: 01/02/20 18 of 18. PageID #: 12057



                                 Certificate of Filing and Service

       I hereby certify that on January 2, 2020, I electronically filed the foregoing Memorandum in

Support of Illinois and Colorado Attorneys General’s Motion to Modify December 5, 2019 Order

to Delete Relief Against Them with the Clerk of the Court for the United States District Court for

the Northern District of Ohio, Easter Division, by using the CM/ECF system, which will effect

service on the other participants in the case.


                                                  /s/ Richard S. Huszagh




                                                 17
